Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/09/2022, 04/18/2022, 03/01/2022, 12,23,2021, 11/23/2021, 08/02/2021, 04/05/2021, 09/03/2020, 07/14/2020 and 06/29/2020,  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The following are interpreted as software executed on a processor as disclosed in [0073] and figure 10 of specification.

With respect to claim 1: control unit, detection unit and movement information deriving unit

With respect to claim 2, acquisition unit

With respect to claim 3, identification unit.

With respect to claim 4, region setting unit.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein (US 20120173050).

For claim 1, Bernstein teaches: A moving body  ([0027], disclosing a self-propelled device) comprising:

a control unit configured to drive a drive source, thereby moving the moving body ([0036] and figure 1, disclosing a processor of self-propelled device. [0032], disclosing processor (or processors) receive one or more inputs from the controller device over the wireless communication port, map each of the one or more inputs to a command based on the set of instructions, and control the drive system using the command determined for each of the one or more inputs );

a detection unit configured to detect external force applied to the moving body ([0141], disclosing controller apps 854 and 858 use sensors on device 840 to allow gestural control of a physical device in a real world environment, controlling a self-propelled or robotic device. For example, a user can make a gesture used in a sports game--a tennis swing or golf swing. The gesture is sensed on device 840 and processed by a software app to cause corresponding motion of the self-propelled device. A tennis swing or a golf swing is an external force applied by the user. And as motion on self-propelled device is caused according to swing motion of the user, external force is translated as force applied to the self-propelled body); and

a movement information deriving unit configured to derive, based on the detected external force, a movement direction and movement speed of the moving body, wherein the control unit drives the drive source based on the movement direction and movement speed derived by the movement information deriving unit ([0141], disclosing controller apps 854 and 858 use sensors on device 840 to allow gestural control of a physical device in a real world environment, controlling a self-propelled or robotic device. For example, a user can make a gesture used in a sports game--a tennis swing or golf swing. The gesture is sensed on device 840 and processed by a software app to cause corresponding motion of the self-propelled device. As gesture is sensed and translated to cause corresponding motion to the self-propelled device, movement speed and movement direction of self-propelled device are derived based on external force i.e. gesture of user. [0200], disclosing with fingers placed, the device 1300 can be moved in an arc motion to simulate a golf stroke or bowler arm motion (FIG. 13C). The examples illustrate cases in which multiple types of input are combined and interpreted as a set of commands with one or more parameters (e.g., parameters dictating direction and velocity or position of the self-propelled device)).

For claim 2, Bernstein teaches: The moving body according to claim 1, further comprising:
an acquisition unit configured to acquire virtual external force applied to the moving body, wherein the movement information deriving unit derives, based on the acquired virtual external force, the movement direction and movement speed of the moving body ([0133], disclosing ORBOTIX predefined local control functions 824 comprise control loops and library routines useful to robot applications 825. In some embodiments, a set of local robot applications 825 controls some or all of the features of self-propelled device 800. In some embodiments, a set of predefined remote control functions 826 interfaces with a remote controller device such as a computing device, using wireless link 802. [0040-0141], disclosing ORBOTIX controller application programs, or "apps" 854 and 858, provide user experiences and interaction with self-propelled devices. For example, in various embodiments, apps 854 and 858 provide control of a self-propelled device using touch-sensing control or a simulated joystick controller. And controller apps 854 and 858 use sensors on device 840 to allow gestural control of a physical device in a real world environment, controlling a self-propelled or robotic device. For example, a user can make a gesture used in a sports game--a tennis swing or golf swing. The gesture is sensed on device 840 and processed by a software app to cause corresponding motion of the self-propelled device. As user makes gesture through controller joystick, force on moving body itself is virtual force. [0175], disclosing determine a velocity and direction based on the user action (e.g., user places finger and touchscreen while swinging computing device 750)).

For claim 4, Bernstein teaches: The moving body according to claim 1, further comprising:
a region setting unit configured to set a region in real space in which the moving body is movable, wherein the movement information deriving unit changes at least the movement direction at a boundary of the region ([0174], disclosing without further input from the user, the self-propelled device 710 may return or move in a substantially opposite direction after the initial movement, so as to simulate the ball striking a wall or another racquet and then returning. A wall or another racquet defines region in real space and as ball returns when it is at boundary of that region).

For claim 5, Bernstein teaches: The moving body according to claim 4, wherein the movement information deriving unit derives the movement speed depending on the set region ([0174], disclosing without further input from the user, the self-propelled device 710 may return or move in a substantially opposite direction after the initial movement, so as to simulate the ball striking a wall or another racquet and then returning. [0175], disclosing determine a velocity and direction based on the user action (e.g., user places finger and touchscreen while swinging computing device 750); move based on the determined velocity and direction; determine when to stop based on the simulated presence of a wall; estimate return velocity and direction; and then move in the return direction).

For claim 6, Bernstein teaches: The moving body according to claim 1, wherein after the control unit has moved the moving body at the movement speed derived based on the external force, the movement information deriving unit gradually decreases the movement speed of the moving body ([0199], disclosing a gaming interface (e.g., golf) is depicted that shows a representation of the self-propelled device in the form of a golf ball. The user can interact with the devices shown (e.g., take golf swing with the controller/computing device) to direct the self-propelled device to move. In turn, the content generated on the computing device can be reconfigured or altered. In particular, the representation of the self-propelled device can be affected. For example, the golf ball may be depicted as moving when the self-propelled device moves. [0180], disclosing examples of user interfaces include, for example: (i) a user interface having a circle, and an orientation marker that the user can move about the circle, where the orientation marker represents the orientation of the self-propelled device; (ii) a golfing or bowling interface showing a virtualized ball that represents the self-propelled device; or (iii) a dynamic and interactive gaming content in which an object representing the self-propelled device 710 is moved in the context of gaming or simulation content. As self-propelled device is moved to simulate a golf stroke, it necessarily will decrease its movement speed to simulate a realistic golf ball motion). 

For claim 8, Bernstein teaches: A control method for a moving body ([0027], disclosing a self-propelled device), comprising:

detecting external force applied to the moving body ([0141], disclosing controller apps 854 and 858 use sensors on device 840 to allow gestural control of a physical device in a real world environment, controlling a self-propelled or robotic device. For example, a user can make a gesture used in a sports game--a tennis swing or golf swing. The gesture is sensed on device 840 and processed by a software app to cause corresponding motion of the self-propelled device. A tennis swing or a golf swing is an external force applied by the user. And as motion on self-propelled device is caused according to swing motion of the user, external force is translated as force applied to the self-propelled body);

deriving, based on the detected external force, a movement direction and movement speed of the moving body ([0141], disclosing controller apps 854 and 858 use sensors on device 840 to allow gestural control of a physical device in a real world environment, controlling a self-propelled or robotic device. For example, a user can make a gesture used in a sports game--a tennis swing or golf swing. The gesture is sensed on device 840 and processed by a software app to cause corresponding motion of the self-propelled device. As gesture is sensed and translated to cause corresponding motion to the self-propelled device, movement speed and movement direction of self-propelled device are derived based on external force i.e. gesture of user. [0200], disclosing with fingers placed, the device 1300 can be moved in an arc motion to simulate a golf stroke or bowler arm motion (FIG. 13C). The examples illustrate cases in which multiple types of input are combined and interpreted as a set of commands with one or more parameters (e.g., parameters dictating direction and velocity or position of the self-propelled device)); and

driving a drive source based on the derived movement direction and movement speed to move the moving body ([0141], disclosing controller apps 854 and 858 use sensors on device 840 to allow gestural control of a physical device in a real world environment, controlling a self-propelled or robotic device. For example, a user can make a gesture used in a sports game--a tennis swing or golf swing. The gesture is sensed on device 840 and processed by a software app to cause corresponding motion of the self-propelled device. As gesture is sensed and translated to cause corresponding motion to the self-propelled device, movement speed and movement direction of self-propelled device are derived based on external force i.e. gesture of user. [0200], disclosing with fingers placed, the device 1300 can be moved in an arc motion to simulate a golf stroke or bowler arm motion (FIG. 13C). The examples illustrate cases in which multiple types of input are combined and interpreted as a set of commands with one or more parameters (e.g., parameters dictating direction and velocity or position of the self-propelled device)).
Claim 9 recites same limitations as of claim 8, hence is also rejected under same basis. Additionally, Bernstein teaches A non-transitory, computer readable storage medium containing a program for causing a computer mounted on a moving body to carry out actions ([0213], disclosing One or more embodiments described herein provide that methods, techniques and actions performed by a computing device are performed programmatically, or as a computer-implemented method. Programmatically means through the use of code, or computer-executable instructions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein (US 20120173050 or in the alternative, rejected under 35 U.S.C 103 as being anticipated by Bernstein in view of Schmelzer (US 20120009845)

For claim 3, Bernstein teaches: The moving body according to claim 1, further comprising: an identification unit configured to identify an object that has applied the external force, wherein the movement information deriving unit derives, based on the object identified by the identification unit, the movement direction and movement speed of the moving body ([0066], disclosing one embodiment, self-propelled device 214 is capable of communicating and/or being controlled by multiple devices (e.g., concurrently or one at a time). For example, device 214 can link with an IPHONE in one session and with an ANDROID device in a later session, without modification of device 214. It necessarily has to identify device 214 to effectively communicate with it and establish a session. [0040-0141], disclosing ORBOTIX controller application programs, or "apps" 854 and 858, provide user experiences and interaction with self-propelled devices. For example, in various embodiments, apps 854 and 858 provide control of a self-propelled device using touch-sensing control or a simulated joystick controller. And controller apps 854 and 858 use sensors on device 840 to allow gestural control of a physical device in a real world environment, controlling a self-propelled or robotic device. For example, a user can make a gesture used in a sports game--a tennis swing or golf swing. The gesture is sensed on device 840 and processed by a software app to cause corresponding motion of the self-propelled device. As user makes gesture through controller joystick, force on moving body itself is virtual force. [0175], disclosing determine a velocity and direction based on the user action (e.g., user places finger and touchscreen while swinging computing device 750))

Or in the alternative, Schmelzer teaches an identification unit configured to identify an object that has applied the external force, wherein the movement information deriving unit derives, based on the object identified by the identification unit, the movement direction and movement speed of the moving body ([0037], disclosing users can access information regarding the device's route, and if authorized, users can alter or suggest alterations to the route. For instance, a user may determine that the device is taking a route which the user knows to be slower or more congested or have more obstacles than a different route, and the user can enter information related to this knowledge or set/suggest an entirely new route or waypoint. The device can use this information outright, weigh this information against other information, and select to modify the route or leave it the same based on the information provided by the user. User credentials or authorization may be required to make suggestions or modify the route such that only users with a proven record of successful interactions with this or other devices can make suggestions or alter the route. In an embodiment, all users may have credentials allowing them to modify a route, however users may lose their credentials or have them suspended if they garner a track record of providing poor or detrimental route suggestions).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Bernstein to an identification unit configured to identify an object that has applied the external force, wherein the movement information deriving unit derives, based on the object identified by the identification unit, the movement direction and movement speed of the moving body to prevent usage by unauthorized users.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein (US 20120173050 or in the alternative, rejected under 35 U.S.C 103 as being anticipated by Bernstein in view of WatchmeplayNintendo (Wii Sports – Golf, YouTube video) and Gadgets and Gears (How To Play Wii Tennis, YouTube video).

For claim 7, modified Bernstein teaches: The moving body according to claim 6, wherein the movement information deriving unit gradually decreases the movement speed of the moving body in consideration of an effect of virtual friction on a ground surface ([0175], disclosing determine a velocity and direction based on the user action (e.g., user places finger and touchscreen while swinging computing device 750); move based on the determined velocity and direction; determine when to stop based on the simulated presence of a wall; estimate return velocity and direction; and then move in the return direction. [0141], disclosing controller apps 854 and 858 use sensors on device 840 to allow gestural control of a physical device in a real world environment, controlling a self-propelled or robotic device. For example, a user can make a gesture used in a sports game--a tennis swing or golf swing. The gesture is sensed on device 840 and processed by a software app to cause corresponding motion of the self-propelled device. [0180], disclosing examples of user interfaces include, for example: (i) a user interface having a circle, and an orientation marker that the user can move about the circle, where the orientation marker represents the orientation of the self-propelled device; (ii) a golfing or bowling interface showing a virtualized ball that represents the self-propelled device; or (iii) a dynamic and interactive gaming content in which an object representing the self-propelled device 710 is moved in the context of gaming or simulation content. [0199], disclosing user can interact with the devices shown (e.g., take golf swing with the controller/computing device) to direct the self-propelled device to move. In turn, the content generated on the computing device can be reconfigured or altered. In particular, the representation of the self-propelled device can be affected. For example, the golf ball may be depicted as moving when the self-propelled device moves. Therefore a user makes a swinging gesture and on virtual ball and self-propelled device is moved accordingly).

Or in the alternative, WatchmeplayNintendo teaches gradually decreases the movement speed of the moving body in consideration of an effect of virtual friction on a ground surface (at time 2:47, disclosing golf ball is hit by a user and golf ball moves according to the swing motion, and later comes to a stop due to friction of ground).
Furthermore, Gadgets and Gears discloses a handheld controller that a user swings to cause virtual objects to move.

As Bernstein teaches of user to swing a controller to cause virtual ball and self-propelled device to move ([0199], disclosing user can interact with the devices shown (e.g., take golf swing with the controller/computing device) to direct the self-propelled device to move. [0201-0203], disclosing self-propelled device 1400 may be operated in a real-world environment, and virtually represented by a graphic object 1412 that is part of the user-interface of the controller device). It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Bernstein to wherein the movement information deriving unit gradually decreases the movement speed of the moving body in consideration of an effect of virtual friction on a ground surface accurately represent dynamics of a golf ball: thereby enhance user experience

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rohring (US 4923196) teaches of a self-propelled device. See Abstract.
Burgess (US 4389048) teaches of a self-propelled device controlled by spectators, see figures 1 and Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664